Appeal by defendant: (1) from a judgment of the County Court, Kings County, rendered June 20, 1961 after a jury trial, convicting him of murder in the first degree while engaged in the commission of a felony, and imposing sentence of life imprisonment; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.